                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION



JAMES CALVIN ROBINSON                                                                 PLAINTIFF

V.                                                                       NO. 3:19CV00259-JMV

ANDREW SAUL
COMMISSIONER OF SOCIAL SECURITY                                                     DEFENDANT


                                             ORDER

       Before the Court is Plaintiff’s motion [13] for additional time to file and serve a

memorandum brief.     For good cause shown and being advised there is no objection by

Defendant, the motion is granted, and Plaintiff’s brief is now due on or before April 13, 2020.

       SO ORDERED this 27th day of March, 2020.



                                             /s/ Jane M. Virden
                                             UNITED STATES MAGISTRATE JUDGE
